DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II claims 10-20 in the reply filed on 2/19/2021 is acknowledged. Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 13 recites the limitation “the proximal end of the body”. This limitation is indefinite because it is unclear if this is the proximal end of the distal end or the unclaimed proximal end of the body (opposite the distal end). For examination purposes, this is being interpreted as the previously presented proximal end of the distal end. 

Claim 15 recites the limitation “the proximal end of the body”. This limitation is indefinite because it is unclear if this is the proximal end of the distal end or the unclaimed proximal end of the body (opposite the distal end). For examination purposes, this is being interpreted as the previously presented proximal end of the distal end. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Neilan (20120283811).

As to claim 10, Neilan discloses: A stent (device of figure 1), comprising: a body (100) including a plurality of struts (104 has struts see figure 1); a covering (106) extending to an end of the body (see figure 1), the end being a proximal end of a distal end (distal end seen as end of stent closest to top of page in figure 1); and an anchor (108) secured to the end of the body (see figure 1), wherein the anchor includes an opening that is exposed with respect to the covering (opening through anchor, see figure 1).

As to claim 11, Neilan discloses the invention of claim 10, Neilan further discloses: a biodegradable stent portion (see figure below, note the entire frame of the device can be biodegrabable see paragraphs 0016-0018 and 0023) and a second stent portion (see figure below), wherein the second stent portion includes the body (see figure below), and wherein the biodegradable portion includes the anchor and is secured to the end of the body (see figure below).


    PNG
    media_image1.png
    800
    836
    media_image1.png
    Greyscale


As to claim 12, Neilan discloses the invention of claim 10, Neilan further discloses: wherein the anchor is formed with a loop that is continuous with at least one of the struts of the stent (see paragraph 0022).

As to claim 13, Neilan discloses the invention of claim 10, Neilan further discloses: wherein the anchor is movably secured to the proximal end of the body (see explanation below). Examiner notes the anchors are structured to be able to flex and thus are seen to be movably secured to the entire body. 

. 


    PNG
    media_image2.png
    831
    813
    media_image2.png
    Greyscale


Claim(s) 10, 14, 17 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Neilan (20120283811).

As to claim 10, Neilan discloses: A stent (device of figure 1), comprising: a body (100) including a plurality of struts (104 has struts see figure 1); a covering (106) extending to an end of the body (see figure below), the end being a proximal end of a distal end (distal end seen as end of stent closest to top of page in figure 1); and an anchor (see figure below) secured to the end of the body (see figure 1), wherein the anchor includes an opening that is exposed with respect to the covering (opening through anchor, see figure 1).


    PNG
    media_image3.png
    813
    790
    media_image3.png
    Greyscale



As to claim 17, Neilan discloses: A stent (device of figure 1), the stent comprising: a biodegradable portion (see figure below); a second portion, wherein the biodegradable portion is secured to a proximal end or a distal end of the second portion; and a stent covering (106) that at least partially covers the second portion of the stent (see figure 1 and figure below), wherein the biodegradable portion includes at least one opening (108a) that is exposed with respect to the cover to facilitate tissue ingrowth when the stent is deployed against a tissue surface (paragraph 0015). Its noted that the entire device can be made of biodegradable material (see paragraph 0018 and 0023).


    PNG
    media_image4.png
    813
    838
    media_image4.png
    Greyscale

As to claim 20, Neilan discloses the invention of claim 17, Neilan further discloses: wherein the biodegradable portion is constructed with at least one of a polydioxanone, a PLGA (poly-lactic-co-glycolic acid), a PGA (poly glycolic acid), a PLLA (poly-L-lactic acid), a polycaprolactone, and a polyethylene glycol. Examiner notes paragraph 0018 states that the frame of the stent can be made from polydioxanone. Since part of the stent is in the biodegradable portion depicted above, the claim is met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neilan (20120283811). 

As to claim 15, Neilan discloses the invention of claim 10, Neilan further discloses: a second anchor (108 on opposite side of stent closest to bottom of the page in figure 1) secured to the proximal end of the body, the second anchor having a second opening (see passage though anchor in figure 1).
The currently embodiment doesn’t directly disclose: the second anchor having a second opening that has at least one dimension being different than a corresponding dimension of the opening of the anchor. However as seen in paragraph 0020, it is in the scope of the disclosure to use different anchor shapes, sizes and configurations such that the anchors will dissolve or absorb into the body at a desired, known or estimated rate of time. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the size of the anchors so that they each differed in size to better optimize the rate at which the anchors dissolved. 

As to claim 16, Neilan discloses the invention of claim 10, Neilan fails to directly disclose: wherein the opening has a diameter of approximately 5 mm to approximately 25 mm. However as seen in paragraph 0020, it is in the scope of the disclosure to use 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the diameter of the opening of Neilan’s anchor to be approximately 5mm to approximately 25mm in order to fit the particular procedure being done or alter the absorption rate of the anchors as desired (paragraph 0020) since this claimed dimension of the diameter does not affect the anchors ability to anchor into tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 


As to claim 18, Neilan discloses the invention of claim 17, Neilan fails to directly disclose: wherein the biodegradable portion includes a failure point formed of at least one biodegradable material such that, after a predetermined period of time within a patient body, the failure point fractures during stent removal. However, Neilan does disclose that the biodegradable anchor portions 109 are designed to partially degrade depending on the procedure (see paragraphs 0020-0022). Furthermore, these anchors are used to promote ingrowth through the openings 108 to facilitate attachment of the 

As to claim 19, Neilan discloses the invention of claim 17, Neilan fails to directly disclose: wherein the failure point includes a strand connecting the biodegradable portion to the second portion, however as explained above in the rejection of claim 18, the location of this failure point would depend on how the stent was manipulated.
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have the failure point be a segment of material connecting the biodegradable portion and the second portion since there are only a finite number of predictable solutions. Since the biodegradable portion is the weakened portion of the device, this segment will be the part to fail when the device is moved. Either the failure point is between these two segments or the failure point is not between these two portions. Having the failure segment be on the second portion would destroy the device and prevent it from being reused/repositioned effectively. Thus, making the failure segment be between the biodegradable portion and the second portion would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. Examiner notes the failure point will be considered a strand because it will be a portion of the biodegradable wire anchor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771